President.
The plain principles of right and wrong seem strongly to point out, that Marie ought not to put money in his pocket from the labour of Semple. The proprietaries permitted people to settle on their lands, on the presumption, that they would afterwards buy, and they gave a preference to the settler. We are inclined to admit proof, by Semple, that, when the land was recovered, it was in a better state by his labour, *216than when he went on it. Against this, let Marie shew the advantage which Semple received from the occupation, and, if any, the injury, which he may have done to it. Let the proof therefore be admitted; but, if the plaintiff’s counsel choose to argue it again, we will reserve this point.
The jury found a verdict for one dollar damages.— And the counsel for the plaintiff being satisfied with it, there was judgment on this verdict.